The notice of appeal to this court recites that such notice was sent by registered mail to the Tax Commissioner.
Section 5611-2, General Code, reads in part as follows:
"Such appeals shall be taken within thirty days after the date of the entry of the decision of the Board of Tax Appeals on the journal of its proceedings, as provided by Section 5611-1 of the General Code of Ohio, by the filing by appellant of a notice of appeal with the Supreme Court of Ohio and withthe Board of Tax Appeals. Such notice of appeal shall set forth the decision of the Board of Tax Appeals appealed from and the errors therein complained of. Proof of the filing of such notice with the Board of Tax Appeals shall be filed with the Supreme Court." (Emphasis ours.)
The transcript of the record of the proceedings of the Board of Tax Appeals does not show that a notice of appeal was filed with that board as required by that section. *Page 371 
The giving of notice of appeal to the Tax Commissioner did not constitute a compliance with the mandatory provision of Section 5611-2, General Code, for notice to the Board of Tax Appeals. See Johnson v. Sweeney, Secy. of State, 140 Ohio St. 279,  43 N.E.2d 239.
The motion is sustained and the cause is dismissed.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, MATTHIAS and HART, JJ., concur.